Case 1:20-cr-00135-WS-MU Document 26 Filed 02/05/21 Page 1 of 1          PageID #: 97



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


   UNITED STATES OF AMERICA            :

   vs.                                 : CRIMINAL NO.: 20-00135-WS-MU

   ANGELA FAYE KEEBLER                :


                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT


          Pursuant to the Report and Recommendation of the United States

   Magistrate Judge (Doc. 24) and without any objection having been filed by the

   parties, the plea of guilty of the Defendant to Counts One and Four of the

   Superseding Indictment is now accepted, and the Defendant is adjudged guilty of

   such offense. A sentencing hearing has been scheduled for May 18, 2021, at 10:00

   a.m.

          DONE and ORDERED this 5th day of February 2021.



                                    s/WILLIAM H. STEELE
                                    UNITED STATES DISTRICT JUDGE
